Exhibit 23.1 Consent of Independent Registered Public Accounting Firm DGT Holdings Corp. (f/k/a Del Global Technologies Corp.) Bay Shore, New York We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 our report dated October 4, 2010, relating to the consolidated financial statements, and schedules of DGT Holdings Corp. (f/k/a Del Global Technologies Corp.) appearing in the Company’s Annual Report on Form 10-K for the year ended July 31, 2010. /s/BDO USA, LLP Chicago, Illinois March 9, 2011
